DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA: This application is a 371 of PCT/EP2018/067355 06/28/2018, with priority to EP 17178751.8 06/29/2017.

 Status of Claims and Election/Restrictions
Claims 1-4, 10-14 and 16-20 are under examination.
	For the first species, Applicant elected, the AMPA Receptor Inhibitor perampanel.1

    PNG
    media_image1.png
    272
    291
    media_image1.png
    Greyscale

	For the second species, Applicant elected the combination of perampanel with decanoic acid aka capric acid for "a single pharmaceutical formulation" species.

    PNG
    media_image2.png
    91
    280
    media_image2.png
    Greyscale


	Additionally, Applicant elected perampanel administration in a dose of 4mg/day to 12 mg/day.
	For the third species, Applicant elected oral administration for the "route of administration" species.

Response to Arguments
Applicant's arguments filed Dec 3, 2021 have been fully considered but they are not persuasive, see below Response to Attorney arguments section.
Further, Applicant’s new claims 17-21 have necessitated new rejections.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Objections
Claim 20 is objected to for reciting “parampanel” and not perampanel.  Appropriate correction is required.



New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation (C23H15N30), and the claim also recites 3-(2-Cyanophenyl)-5-(2-pyridyl)-1-phenyl-1 ,2-dihydropyridin-2-one (as well as the chemical structure of it, aka perampanel) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Deletion of the broader recitation (C23H15N30), will overcome this rejection.


New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. BRAIN 2016: 139; 431–443. 
	Amended Claim 1 is directed to a method for treating epilepsy in an individual in need thereof, the method comprising administering to the individual a composition comprising decanoic acid in combination with an additional ingredient selected from the group consisting of perampanel, a pharmaceutically acceptable salt thereof, an AMPA receptor inhibitor that binds to the same AMPA receptor site as perampanel, and combinations thereof.
	By way of background, the claimed invention’s specification notes that medium chain triglyceride (MCT) diets have long been recognized as treatment for epilepsy, since 1971, see page 1 of Specification. As noted by the specification, the cited prior art Chang, has identified the MCT, decanoic acid, as an inhibitor of AMPA receptors, see page 2 of the specification.  As noted by the specification, perampanel, is a known AMPA receptor antagonist indicated for related seizure and epileptic disorders, see page 2 of the Specification.  As noted above, a broad and reasonable interpretation of claim 1 is the administration of a combination composition of perampanel and decanoic acid to the subject patients in need, those suffering from epilepsy and seizures. It is pointed out, claim 1 places no limitations upon dosages of either perampanel or decanoic acid. Therefore, prior art directed to the treatment of seizures and epilepsy with these two claimed compounds are relevant to the obviousness analysis/rejection.
	Similar to claim 1, claim 2 is a method of treating epilepsy in an individual in need comprising perampanel in combination with decanoic acid; claim 3 is directed to a method of treating epilepsy in need comprising administering an AMPA receptor inhibitor that binds to the same AMPA receptor site as perampanel in combination with decanoic acid
	Regarding claims 1-3, Chang teaches that decanoic acid controls seizures and treats epilepsy via direct AMPA receptor inhibition, see title and abstract.
	Regarding the administration of decanoic acid to a subject in need, Chang discloses a previous in vivo pharmacokinetic study demonstrated that decanoic acid is more than valproic acid, the branched chain fatty acid isomer of octanoic acid, used in the treatment of epilepsy, see page 432, column 1. This disclosure provides one of ordinary skill in the art the rationale to treat subjects in need with decanoic acid as required by the claim 1. 
	Regarding claims 1-3, Chang teaches perampanel acts to treat seizures and drug-resistant epilepsy, see page 439, second column, last paragraph. Chang teaches that both perampanel and decanoic acid bind/act upon the AMPA receptor channel at separate locations upon the receptor, where decanoic acid may exhibit a different physiological effect to perampanel, Id.
	Regarding claims 1-3 and the combination of perampanel and decanoic acid, Chang teaches as perampanel and decanoic acid act at separate sites, it is possible that they have a cooperative effect at the AMPA receptor, suggesting that perampanel and the ketogenic diet (via decanoic acid) could be synergistic, see page 441, column 2, last paragraph. 
	Furthermore, with regard to treating a subject in need of the combination of perampanel and decanoic acid, this disclosure of synergism between the two would suggest to one of ordinary skill in the art the rationale to treat subjects in need with the perampanel and decanoic acid as required by the claim 1.
	The rationale to support a finding of obviousness is the combination of prior art elements according to known methods (the elements being the teaching of Chang that perampanel and decanoic acid may act synergistically upon the AMPA receptor according to the known method of treating epilepsy with them) to predictably arrive at the claimed invention. 
	Regarding claim 4 and the limitation of either separate or sequential administration of the additional ingredient, perampanel and decanoic acid, Chang teaches and suggests co-administration of perampanel and decanoic acid, see page 441, column 2, last paragraph, where such co-administration, by virtue of the definition of co-administration, can occur separately or in a sequence optimized by one of ordinary skill in the art, via the teaching by Chang, that the cooperative effect at the AMPA receptor of the two, could be synergistic. 
	Regarding claim 10 and the identification of a subject that would respond to AMPA receptor inhibition, Chang identifies the two compounds act at separate sites of the AMPA receptor in a subject, see page 441, column 2, last paragraph.
	Regarding claim 11 and the limitation of decanoic acid in the form of a triglyceride, as evidenced by Chang, decanoic acid is a medium chain triglyceride (MCT), see abstract. More specifically, Chang teaches that subjects who cannot comply with a medium chain triglyceride diet, better tolerate a normal diet with just added decanoic acid, e.g. in the form of a triglyceride, see page 441, 2nd column, last paragraph.
	Regarding claims 12 and 13 and the limitation of administering decanoic acid as a food, or comprised as a medical food, Chang teaches use of decanoic acid fed to subjects for its effect on seizure control, see page 442, first column. More specifically, Chang teaches that dietary MCT oils (where it is known that decanoic acid is a medium chain triglyceride (MCT)), concomitant with a non-restricted carbohydrate diet, Id. Additionally, Chang teaches decanoic acid is a major constituent of the MCT ketogenic diet, thus suggesting decanoic acid as a food stuff, see page 440, column 1, last paragraph.
	Further, regarding the limitation of claim 14 and the limitation of acceptable carriers, the various teachings of Chang above, the use of decanoic acid as a food stuff or as component of an MCT ketogenic diet, suggest decanoic acid in a composition further comprising a carrier, diluent or excipients. 
	Claim 16 is directed to the composition of claim 1 where in the AMPA receptor inhibitor is perampanel, Chang teaches perampanel acts to treat seizures and drug-resistant epilepsy, see page 439, second column, last paragraph. Chang teaches that both perampanel and decanoic acid bind/act upon the AMPA receptor channel at separate locations upon the receptor, where decanoic acid may exhibit a different physiological effect to perampanel, Id. 
	Therefore, the claimed invention is prima facie obvious.

Claim 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. BRAIN 2016: 139; 431–443, as applied to claims 1-4,10-14 and 16 in view of US Pub 20160158183.
By way of background, the claimed invention’s specification notes that medium chain triglyceride (MCT) diets have long been recognized as treatment for epilepsy, since 1971, see page 1 of Specification. As noted by the specification, the cited prior art Chang, has identified the MCT, decanoic acid, as an inhibitor of AMPA receptors, see page 2 of the specification.  As noted by the specification, perampanel, is a known AMPA receptor antagonist indicated for related seizure and epileptic disorders, see page 2 of the Specification. Further, the cited prior art US Pub 183 discloses MCT combined with the claimed AED perampanel in pharmaceutical in a single pharmaceutical compositions as claimed.
Regarding claim 17 and the limitation where the composition is a single pharmaceutical formulation, i.e., perampanel and the ten carbon decanoic acid, US Pub 183 discloses a combination of a medium chain triglyceride and anti-epileptic drug (AED), see claim 1.  Further, US Pub 183 discloses the MCT would be 5-12 carbons (see claim 4) and where such MCT is combined with perampanel as the AED, see claim 8. In particular, paragraph 83 of US Pub 183 discloses a composition administered in a pharmaceutical composition that includes the AED and MCT. 
Regarding claim 20 and a daily dose comprising 4 to 12 mg of perampanel, US Pub 183 discloses “Generally, the AED can be administered to the animal in any amount that is sufficient for treatment of epilepsy. In one embodiment, the AED can be administered in an amount of about 0.1 mg/kg/day to about 50 mg/kg/day. In one aspect, the AED can be administered in an amount of 20 mg/kg/day to 30 mg/kg/day.” See paragraph 48.
	Regarding claim 21 and oral administration, US Pub 183 discloses a dietary regime (i.e. oral administration) of a combination of the AED and medium chain triglyceride, see claim 1. 
	Therefore, the claimed invention is prima facie obvious.

Claim 1-4, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/186570 and Frampton Drugs (2015) 75:1657–1668.
	Amended Claim 1 is directed to a method for treating epilepsy in an individual in need thereof, the method comprising administering to the individual a composition comprising decanoic acid in combination with an additional ingredient selected from the group consisting of perampanel, a pharmaceutically acceptable salt thereof, an AMPA receptor inhibitor that binds to the same AMPA receptor site as perampanel, and combinations thereof.
	By way of background, the claimed invention’s specification notes that medium chain triglyceride (MCT) diets have long been recognized as treatment for epilepsy, since 1971, see page 1 of Specification. As noted by the specification, the cited prior art Chang, has identified the MCT, decanoic acid, as an inhibitor of AMPA receptors, see page 2 of the specification.  As noted by the specification, perampanel, is a known AMPA receptor antagonist indicated for related seizure and epileptic disorders, see page 2 of the Specification.  As noted above, a broad and reasonable interpretation of claim 1 is the administration of a combination composition of perampanel and decanoic acid to the subject patients in need, those suffering from epilepsy and seizures. It is pointed out, claim 1 places no limitations upon dosages of either perampanel or decanoic acid. Therefore, prior art directed to the treatment of seizures and epilepsy with these two claimed compounds are relevant to the obviousness analysis/rejection.
	Regarding claims 1-3 and the combination of perampanel and decanoic acid, 
WO 2013/186570 teaches treatment of epilepsy via the administration of decanoic acid, see claims 1-47, especially claim 43.
	Regarding claims 1-3 and the claimed combination, Frampton teaches perampanel is an anti-epileptic drug, see abstract and multiple teachings within. Further, Frampton provides a rationale to combine perampanel with other forms of anti-epileptic therapies, as it is taught as an adjunctive therapy, see abstract and page 1658, column 1 last paragraph.
	The rationale to support a finding of obviousness is the combination of prior art elements according to known methods (the elements and methods of WO 570 and Frampton that both decanoic acid and perampanel are used to treat epilepsy, where perampanel is an adjunctive therapy) to predictably arrive at the claimed invention.
	Additionally, per MPEP 2144.06 I.,  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Based on the teachings of WO 570 and Frampton, as each compound (perampanel and decanoic acid) is indicated for the treatment of seizures and epilepsy, it would be prima facie obvious to combine the two for the treatment of epilepsy as claimed.
Regarding claim 4 and the limitation of either separate or sequential administration of perampanel and decanoic acid, Frampton teaches several clinical trials where it administered as an add-on (adjunctive therapy), either separate or sequentially to other therapies, see abstract. See also pages 1659-1660. 
Regarding claim 10 and the identification of a subject that would respond to AMPA receptor inhibition, Frampton teaches the identification of perampanel as a selective AMPA receptor antagonist, see abstract.  Accordingly, the skilled artisan would identify the patient population of claim 10 as being responsive to AMPA receptor inhibition as taught by Frampton.
Regarding claim 11 and the limitation of decanoic acid in the form of a triglyceride, it is known that decanoic acid is a triglyceride, and WO ‘570 teaches decanoic acid comprises at least 51 to 100% of the fatty acid content of its claimed invention, where its medium chain triglyceride MCT oil is a food grade oil, comprising more than 90% wt fatty acids, see page 8, lines 14-19.
	Regarding claims 12 and 13 and the limitation of administering decanoic acid as a food stuff, or comprised as a medical food, Frampton teaches ten carbon oils (decanoic acid is a C10 triglyceride), where its compositions can be inserted or mixed into a food substance, nutritional product, supplements, foods or beverages, see page 10, lines 1-35. 
	Regarding claim 14 and the limitation of pharmaceutically acceptable carriers, diluents or excipients, WO ‘570 teaches the use of pharmaceutically acceptable carriers for various formulations (tablets, capsules, gel caps, powders, granules, solutions, emulsion, suspension, etc.), see page 10, lines 1-9.
	Regarding claim 16, Frampton teaches perampanel is an anti-epileptic drug, see abstract and multiple teachings within. Further, Frampton provides a rationale to combine perampanel with other forms of anti-epileptic therapies, as it is taught as an adjunctive therapy, see abstract and page 1658, column 1 last paragraph. 	
	Regarding claim 17 and the claimed combination, Frampton teaches perampanel is an anti-epileptic drug, see abstract and multiple teachings within. Further, Frampton provides a rationale to combine perampanel with other forms of anti-epileptic therapies, as it is taught as an adjunctive therapy, see abstract and page 1658, column 1 last paragraph. 
	Regarding claims 18-19 wherein the composition comprises
	the decanoic acid in an amount of at least 50% by weight of the total fatty acid content of the composition,
	wherein the decanoic acid is in a form of medium chain triglycerides that are at least 50% of the total fat content of the composition, WO 570 discloses a composition suitable for human consumption wherein at least 50% of the fat is decanoic acid, see page 4, lines 11-13.
	Therefore, the claimed invention is prima facie obvious.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/186570 and Frampton Drugs (2015) 75:1657–1668, as applied to claims 1-4, 10-14, and 16-19 in view of US Pub 20160158183. 
Regarding claim 20 wherein the composition is administered in a daily dose comprising 4 mg to 12 mg of the perampanel, US Pub 183 discloses Generally, the AED can be administered to the animal in any amount that is sufficient for treatment of epilepsy. In one embodiment, the AED can be administered in an amount of about 0.1 mg/kg/day to about 50 mg/kg/day. In one aspect, the AED can be administered in an amount of 20 mg/kg/day to 30 mg/kg/day.
Regarding claim 21 and oral administration, US Pub 183 discloses a dietary regime (i.e. oral administration) of a combination of the AED and medium chain triglyceride, see claim 1.
Therefore, the claimed invention is prima facie obvious.

RESPONSE TO ATTORNEY ARGUMENTS:
	  As noted above, a broad and reasonable interpretation of claim 1 is the administration of a combination composition of perampanel and decanoic acid to the subject patients in need, those suffering from epilepsy and seizures. It is pointed out, claim 1 places no limitations upon dosages of either perampanel or decanoic acid. Therefore, prior art directed to the treatment of seizures and epilepsy with these two claimed compounds are relevant to the obviousness analysis/rejection.
	The Attorney response states the prior art does not enable one of skill in the art “to predict the cooperativity between decanoic acid and perampanel leading them to use this combination in the treatment of epilepsy [i.e., the synergism of perampanel and decanoic acid].”
	The Attorney response states Chang speculates about different inhibitory profiles. It  provides no evidence to confirm synergism (Figures 1-6).  The Attorney response states Figure 7 does not indicate whether the binding of one AED positively or negatively influences the other, as all experiments and both models were performed on a single AED.
	The Attorney response states Figure 6D of Chang confirms that decanoic acid does not alter glutamate function regulating AMPA receptors even though it binds the same receptor; there is no evidence of binding or inhibition of the same receptors at the same time. 
	The Attorney response  references Kwan to argue monotherapy is first line standard of care, not monotherapy (see also Figure 1 of Kwan about antagonist, additive and synergistic effect of combined medications).
	The Attorney response notes Kwan Section 3.2 re: there is some evidence that adverse pharmacodynamic interactions are more likely to occur when AEDs share similar mechanisms of action. The Attorney response notes synergistic efficacy was unpredictable as per Table 1 of Sarhan. 
	The Attorney response states that “In fact, the common general knowledge suggests synergy would be less likely for two AEDs targeting the same receptor.”
	In response, as noted above, a broad and reasonable interpretation of Applicant’s claim 1 a method of treating an epileptic subject in need (including treatment of seizures) comprising administering perampanel and decanoic acid to the subject in need. 
	While Applicant points to certain teachings from prior art Chang and references, Kwan and Sarhan to rebut the prima facie case (as being non-enabling), for a failure to teach synergism, the prima facie case of obviousness has been established as a teaching and disclosure has been provided by Chang to render the claimed invention, treating an epileptic subject in need with decanoic acid and perampanel.
	As established, the rationale to support a finding of obviousness is the  combination of prior art elements according to known methods (the elements being the teaching of Chang that perampanel and decanoic acid may act synergistically upon the AMPA receptor according to the known method of treating epilepsy with them) to predictably arrive at the claimed invention.
	While Applicant points to statements from Kwan it argues teaches away from combination therapy as claimed and taught by Chang, it is noted that Kwan has a balanced approach in addressing epileptic monotherapy vs. polytherapy (combination therapy). Rather than serve as evidence against ANY combination therapy, Kwan notes that “monotherapy should remain the treatment of choice for newly diagnosed epilepsy.” See abstract. The claimed invention is not limited to said newly diagnosed patient population but rather encompasses ANY epileptic subject in need, including those subjects which Kwan notes where “A combination of two AEDs can be considered, resulting from lack of efficacy, of one or two different monotherapy regimens.” See abstract. Further, Kwan notes “[t]here is some evidence to support a pharmacomechanistic approach to AED combination,” cautioning that “[c]are should be taken to avoid excessive drug load.” See abstract. 
	Additionally, Sarhan makes certain findings on the efficacy of combination therapy of epilepsy based on bibliographic databases of MEDLINE and PubMed for studies from 1950 to 2013 about specific combination epilepsy therapies, see abstract. These findings are limited to specific drugs, i.e., a combination of topiramate separately with lamotrigine, gabapentin and felbamate, versus valproate and lamotrigine, see abstract. These statements from Sarhan are to specific combinations and NOT direct statements or conclusions regarding the claimed combination of decanoic acid and perampanel.
	While the Attorney response regarding the state of the art and Chang provide insight into the potential unpredictability of combination therapy to treating epilepsy, it cannot be said they provide substantial evidence to overcome the prima facie case.	
	The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell.
	The reasonable expectation of success to combine both perampanel and decanoic acid is taught by Chang, see above.  Further, it is well established that the prima facie case of obviousness can be established by combination of two compositions intended for the same purpose as per WO  570 and Frampton, see above. Accordingly, the Attorney response arguments regarding the prior art failing to teach the claimed invention, as supported by statements from Kwan and Sarhan, fail to overcome the prima facie case of obviousness. 
	The Attorney response states Figure 1C confirms perampanel does not inhibit the resistant mutant whereas decanoic acid inhibition is unaltered, "strongly supporting that decanoic acid interacts with AMPA receptors at a different site". 
	The Attorney response states it has surprisingly discovered perampanel and decanoic acid act synergistically is demonstrated for the first time in the final paragraph of Example 2. The Attorney response cites Novo Nordisk and Viiv Healthcare case law to state it would take a “leap of faith” to predict synergy of the claimed combination therapy when most combinations were not effective and both AEDs hit the same target.
	The Attorney response states one skill in the art would not would not consider combining perampanel with another AED from the same class, as Frampton teaches “adding an AED with a different mechanism of action  may improve efficacy compared with adding an AED with the same mechanism of action.” 
	The Attorney response states the person skilled in the art would not combine perampanel with a lower affinity antagonist for the same target. The Attorney response states the common general knowledge was that many combinations were not synergistic, arguing only hindsight allows for a finding of obviousness, or unsupported speculation, when the Attorney response alleges decanoic acid and perampanel target the same receptor. The Attorney response states a person skilled in the art could not imagine that decanoic acid and perampanel would increase each other's activities, synergistically. 
	In response, any demonstration of unexpected results to overcome the prima facie case of obviousness as per MPEP 716.02(d), any Unexpected Results must be commensurate in scope with the claimed invention and also provide a comparison with the closest prior art 716.02(e).
	The data provided by Applicant is noted to provide a comparison with the closest prior art, regard to perampanel and decanoic acid in the space of treating epilepsy/seizures. 
	As noted above, claim 1 broadly and reasonably interpreted to encompass treatment of epilepsy of a subject in need with perampanel and decanoic acid. 
	While the Attorney response purports unexpected results based on unexpected synergistic data with regard to “[strong support] that decanoic acid interacts with AMPA receptors at a different site,” and “decanoic acid can bind to AMPA receptors when the perampanel binding site is unavailable,”(see page 10 of Attorney response), it is unclear how the results are necessarily commensurate in scope with the claimed invention.
	It is noted there are no limitations with regard to dosages are recited in claim 1.  Claim 20 defines a dosage of 4 mg to 12 mg of perampanel, without a corresponding decanoic acid dosage.
	A correlation between the unexpected results commensurate in scope with claims 1 and 20 is required to overcome the prima facie case established. The Attorney response provides useful replots of data doses perampanel doses vs. decanoic acid doses plotted for GluA1/2 and GluA2/3, see page 11 of  response. See also Figures 2E and 2F of the originally filed specification, reproduced below. 

    PNG
    media_image3.png
    357
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    367
    553
    media_image4.png
    Greyscale

	As can be seen from the various plots provided by Applicant, while there is a purported demonstration of synergism from the combination of perampanel and decanoic acid (based on GluA 1/2 or 2/3 binding), it is unclear how this demonstration correlates with the claimed invention, where claim 1 provides no limits upon dosages/concentrations of perampanel or decanoic acid  and the data of the plots provide specific concentrations of decanoic acid (50 or 100 µM) plotted against concentrations of perampanel from 0.1 to 10 µM. 
	Similarly, while the specification purports a demonstration of synergy  in Example 3 of the specification, only specific concentrations of perampanel ( 100 and 500 nM) with data normalized to perampanel alone, showed enhanced epileptiform control from 10-1000 µM, see page 22 last paragraph of the specification.
	Accordingly, the Attorney response arguments regarding synergy and accompanying data do not overcome the prima facie case of obviousness.



Conclusion
	In summary, no claims are allowed.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629          

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
    

    
        1 3-(2-Cyanophenyl)-5-(2-pyridyl)-1-phenyl-1,2-dihydropyridin-2-one